 1   Patrick R. Leverty, Esq.
     Nevada Bar No. 8840
 2   LEVERTY & ASSOCIATES LAW CHTD.
     832 Willow Street
 3   Reno, Nevada 89502
     Ph.: (775) 322-6636
 4   Fax: (775) 322-3953
     Email: pat@levertylaw.com
 5

 6                          IN THE UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   DAVID FRANCIS, derivatively on behalf of
     CV SCIENCES, INC. formerly known as,
 9   CANNAVEST CORP.,

10          Plaintiff,
                                                          CASE NO.        2:18-cv-02284-GMN-NJK
11          vs.

12   MICHAEL MONA, JR., MICHAEL MONA                         STIPULATION AND [PROPOSED]
     III, JOSEPH D. DOWLING, BART P.                        ORDER REGARDING SERVICE AND
13   MACKAY, LARRY RASKIN, JAMES                                THE DEADLINE FOR ALL
     MCNULTY, GARY SLIGAR, STEPHEN                            DEFENDANTS TO ANSWER OR
14   M. SCHMITZ and EDWARD A. WILSON,                                   MOVE
                                                                   [FIRST REQUEST]
15          Defendants,

16          and

17   CV SCIENCES, INC. formerly known as,
     CANNAVEST CORP.,
18
            Nominal Defendant
19

20
            IT IS HEREBY STIPULATED AND AGREED, by the parties, through their undersigned
21
     counsel, subject to the approval of the Court, that all Defendants’ and the Nominal Defendant’s
22
     time to answer or move against the Complaint shall be extended, and all proceedings and deadlines
23
     in this shareholder derivative action are hereby stayed, through and including February 22, 2019.
24
     In addition, all Defendants and the Nominal Defendant stipulate that Plaintiff has made due and
25
     sufficient service on them. Plaintiff requested that Defendants waive service and agree to be served
26
     through counsel. Defendants agreed to do so and in conjunction with those discussions the parties
27

28
 1   agreed to extend Defendants’ deadline to respond until February 22, 2019. The reason for the

 2   requested extension is as follows:

 3          Two related putative class action cases are pending. One is pending in the United States

 4   District Court for the Southern District of New York styled as In re: CannaVest Corp., Securities

 5   Litigation, Case No. 14-cv-2900 (hereafter, the “New York Federal Securities Action”). The

 6   second related case is a recently filed putative class action pending in the United States District

 7   Court, District of Nevada entitled Ina v. CV Sciences, Inc., et al., Case No. 2:18-cv-01602-JAD-

 8   PAL (hereafter, the “Nevada Federal Securities Action”).

 9          The New York Federal Securities Action is currently in the discovery phase with a

10   discovery cutoff date of October 18, 2019. In the Nevada Federal Securities Action a Lead Plaintiff

11   was recently appointed and a Consolidated Complaint is due on or before January 4, 2019.

12          The parties agree that the pleadings and discovery in the two related putative class action

13   cases are relevant to this action in that developments in the related cases may help inform the

14   manner in which this action proceeds. Moreover, the parties intend to discuss sharing discovery

15   generated in the related cases in this action to increase efficiency and conserve party resources.

16   Additionally, given the number of individual defendants named in this action (nine) and the recent

17   Holiday, defense counsel needs additional time to confer with all defendants and consider

18   individual defenses that may be applicable. This Stipulation is intended to facilitate coordination

19   and to avoid, to the extent practicable, duplicative discovery.

20          The parties respectfully reserve all other rights and defenses.

21          This is the first requested extension for Defendants and Nominal Defendant to answer or

22   move against the Complaint.

23    Dated: This 2nd day of January, 2019              Dated: This 2nd day of January, 2019
24    LEVERTY & ASSOCIATES LAW CHTD.                    MARQUIS & AURBACH
25     /S/ Patrick Leverty                               /S/ Terry Coffing
      Patrick R. Leverty                                Terry A. Coffing, Esq.
26    Reno Gould House                                  10001 Park Run Drive
      832 Willow Street                                 Las Vegas, NV 89145
27    Reno, NV 89502                                    Phone: (702) 382-0711
      Telephone: (775) 322-6636                         Facsimile: (702) 382-5816
28    Facsimile: (775) 322-3953                         tcoffing@marquisaurbach.com
                                                     -2-
 1   Email: pat@levertylaw.com
                                             PROCOPIO
 2   THE ROSEN LAW FIRM, P.A.                S. Todd Neal
     Phillip Kim
 3                                           Attorneys for Nominal Defendant CV Sciences,
     THE BROWN LAW FIRM, P.C.                Inc. and Defendants Michael Mona, Jr., Micheal
 4   Timothy Brown                           Mona III, Joseph D. Dowling, Bart P. Mackay,
                                             Larry Raskin, James McNulty, Gary Sligar,
 5   Counsel for Plaintiff David Francis     Stephen M. Schmitz, and Edward A. Wilson

 6
           IT IS SO ORDERED.
 7                                                                                   __
                                                 United States Magistrate Judge
 8
                                                         January 3, 2019
                                                 DATED:_________________________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -3-
